Citation Nr: 1001287	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder 
as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1968 to April 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The record reflects that the Veteran attended a RO hearing in 
Huntington, West Virginia in June 2008.  The hearing 
transcript is of record.

The record also reflects that the Veteran attended a travel 
board hearing before the undersigned at the Huntington, West 
Virginia RO in August 2009.  This hearing transcript is also 
of record.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's lumbar spine disorder is directly caused or 
chronically worsened by his service-connected left knee 
disability.


CONCLUSION OF LAW

A lumbar spine disorder was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in August 2005 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the Veteran.  

The Board observes that the August 2005 letter was sent to 
the Veteran prior to the November 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2009), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a January 2008 
statement of the case (SOC) was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in an August 2008 compensation and 
pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record and the statements of the 
Veteran, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4) (2009).   

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran has limited his claim to service connection for a 
lumbar spine disorder as secondary to his service connected 
left knee disability.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service connected disability is 
required.

The Veteran claims that his current lumbar spine disorder 
should receive secondary service connection to his left knee 
disability.  As such, it is necessary to determine if his 
lumbar spine disorder was proximately caused by or 
chronically worsened by the Veteran's service-connected left 
knee disability.

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform to the 
regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the Veteran's claim in this instance because the Veteran's 
original claim of entitlement to secondary service connection 
for a lumbar spine disorder was received in June 2005.  

The Veteran was afforded a C&P examination in August 2008 to 
determine whether the Veteran's service-connected knee 
disability caused or chronically worsened the Veteran's 
lumbar spine disorder.  The examination report initially 
notes that the Veteran's lumbar spine disorder had its onset 
in 2000 and that the Veteran experiences mild pain on motion 
in his lower back after work each day that lasts for 
approximately 4 hours.  X-rays associated with the August 
2008 examination reveal an osteophyte formation throughout 
the lumbar spine with mild disc narrowing at L5-S1 with 
additional degenerative changes in the facet joints at L3-4 
and L5-S1 and aortoiliac vascular calcification.  The Veteran 
was diagnosed with degenerative joint disorder of the lumbar 
spine.  As noted, the examiner was asked to provide an 
opinion regarding the relation of the Veteran's lumbar spine 
disorder to his service-connected left knee disability.  The 
examiner opined that the Veteran's lumbar spine disorder is 
not caused by or materially related to his service-connected 
left knee disability.  The examiner provided various 
rationale for his opinion including:  in-service medical 
records, including his exit examination, that indicate that 
the Veteran's back was listed as normal; post-service records 
regarding a 1994 fall that do not mention a back problem; a 
normal gait with a left knee brace at the August 2008 C&P 
examination; and a 2000 onset of back problems with no direct 
history of injury to the back.  Finally, the Board notes that 
the examiner provides that the Veteran's degenerative joint 
disease of the lumbar spine is consistent with his age and 
his occupational history, indicating that the low back 
disability is completely separate from the veteran's service 
connected left knee disability.

Additionally, the Board acknowledges that the surgeon that 
performed the Veteran's left knee replacement in August 2009 
also addressed the issue regarding the relation between the 
Veteran's knee disability and his lumbar spine disability.  
The surgeon noted that both conditions were essentially the 
same in different parts of the body, that is, that the 
Veteran suffers from arthritis in both his knee and his back.  
The Board notes that the Veteran does indeed have arthritis 
in both his knee and back, but there is no indication that 
the arthritis in his back is the result of the arthritis in 
his knee.  The surgeon further notes that the Veteran's 
degenerative joint disease in his knee is the product of both 
age and previous trauma and surgery.  Both the August 2008 
C&P examiner and the August 2009 surgeon relate the Veteran's 
degenerative joint disease to his age.  As for the issue of 
trauma with regard to the back, there is no indication in the 
record that the Veteran suffered a particular trauma to the 
back either during or post service.  Indeed the August 2008 
C&P examination specifically notes that there is no history 
of trauma to the spine.  As such, the Board finds that while 
the Veteran does have a current lumbar spine disorder, there 
is no competent medical evidence that the Veteran's lumbar 
spine disorder was caused by or worsened by the Veteran's 
service-connected left knee disability.  

The Board recognizes the Veteran's assertion that he has 
experienced low back pain since 2000; however, pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Moreover, the Veteran is not shown to 
have the requisite medical expertise to diagnose a lumbar 
spine disorder or render a competent medical opinion 
regarding its cause.  Consequently, his assertion is afforded 
no probative value regarding the question of whether his 
current lumbar spine disorder is related to his service-
connected left knee disability.

While the medical evidence does show that the Veteran 
currently suffers arthritis of the low back, there is no 
evidence relating the Veteran's currently diagnosed 
degenerative joint disease of the lumbar spine with his 
service-connected left knee disability.  

Finally the Board notes the Veteran's statements that he 
suffers from low back pain and while the Veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').  However, the possibility of a causal 
relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, the Veteran's statements are afforded no probative 
value with respect to the medical question of whether his 
lumbar spine disorder is related to his left knee disability.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for a lumbar spine disorder.  In this 
regard, the medical evidence shows a current diagnosis of 
degenerative joint disorder of the lumbar spine; however, the 
medical opinion provides a negative nexus relationship 
between the Veteran's current disability and his service-
connected left knee disability.  The Board concludes that the 
weight of the probative evidence, consisting of the August 
2008 C&P examiner's opinion and the August 2009 surgeon's 
opinion, is against any nexus between any current back 
disorder and the Veteran's service-connected knee disability.  
The Board has considered the benefit of the doubt rule; 
however, as a preponderance of the evidence is against this 
claim such rule does not apply and the claim must be denied.  
38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990)


ORDER

Entitlement to service connection for a lumbar spine disorder 
as secondary to a left knee disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


